DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Claims 1-13 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
λc1 ≤  250nm (ii), and 337 nm ≤  λb1 ≤ 345nm (v’), wherein λb1 represents a wavelength of an absorption local maximum that is the longest one of wavelengths of absorption local maxima in a light absorption spectrum of 200 nm or more and 500 nm or less of the photopolymerization initiator (B), and λc1 represents a wavelength of at least one absorption local maximum in a light absorption spectrum of 200 nm or more and 500 nm or less of the crosslinking agent (C).
The claim as written is indefinite and unclear. It is unclear what applicants intend to define λb1 or λc1 as in the present application. Applicants have defined λb1 and λc1 with two different ranges. The second ranges are outside the scope of formulas (ii) and (v’), respectively. Applicants cannot use the same substitutent i.e. λb1 or λc1 to define two different features in the claimed invention. 
Claim 2 recites-in-part “The composition further satisfying the following formulae (iii) and (iv):
300 nm ≤ λa1 ≤ 355nm (iii), wherein λa1 has the same meaning as the above…” It is unclear what applicants intended to define as λa1. Which meaning above is disclosing λa1, is it formula (iii), or wherein λa1 represents a wavelength of an absorption local maximum that is the longest one of wavelengths of absorption local maxima in a light absorption spectrum of 200 nm or more and 500 nm or less of the polymerizable liquid crystal compound (A)? The claim as written is indefinite and unclear.

Examiner’s Suggestions
Applicant should amend the claim to recite the actual compounds i.e. specific polymerizable liquid crystal compound, specific photopolymerization initiator and specific crosslinking agent and not the chemical features. 
Based on the current claims’ amendments, examiner cannot determine the claimed invention. 

 Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Applicants argue that λb1 recited in claim 1 is not intended to define two different wavelengths ranges.  One of ordinary skilled in the art would appreciate that multiple absorption local maximum may be detected in such a spectrum. 
	Examiner respectfully disagrees. Although applicants may not have intended to define λb1 with two different wavelengths ranges, the presently claims amendment shows two different wavelengths ranges. It is well-understood that a chemical composition may have multiple peaks within a wavelength. However, applicants cannot recite a specific range for the wavelength and then recite a wavelength outside the specific range. 
Independent claim 1 recites-in-part the following: “ A composition comprising a polymerizable liquid crystal compound (A), a photopolymerization initiator (B), and a crosslinking agent (C ), the composition satisfying the following formulae (i), (II) and (V’): λc1 ≤  250nm (ii), and 337 nm ≤  λb1 ≤ 345nm (v’), wherein λb1 represents a wavelength of an absorption local maximum that is the longest one of wavelengths of absorption local maxima in a light absorption spectrum of 200 nm or more and 500 nm or less of the photopolymerization initiator (B), and λc1 represents a wavelength of at least one absorption local maximum in a light absorption spectrum of 200 nm or more and 500 nm or less of the crosslinking agent (C).
The claim as written is indefinite and unclear. It is unclear what applicants intend to define λb1 or λc1 as in the present application. Applicants have defined λb1 and λc1 with two different ranges. The second ranges are outside the scope of formulas (ii) and (v’), respectively. Applicants cannot use the same substitutent i.e. λb1 or λc1 to define two different features in the claimed invention. 
	The rejection is maintained. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ishikawa et al. (WO 2018173692 A1; see abstract, claims and examples) teach the polymerizable liquid crystal compound, NCI-730 as a photoinitiator and crosslinking agent as instantly claimed. Also, Tseng et al. (US 2015/0028272 A1) teach a composition comprising a polymerizable liquid crystal compound [0143 and abstract], a photopolymerization initiator that is O-acyl oxime compound [0060] and a crosslinking agent [0119 & 0127]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722